Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-14-00528-CV

                        Russell E. WILLIAMS and Judy W. Williams,
                                        Appellants

                                              v.

                                   Winfred J. WILLIAMS,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 111223B
                          Honorable Rex Emerson, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellants, Russell E. Williams and Judy W. Williams, bear all costs of this appeal.

       SIGNED August 20, 2014.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice